Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Should be amended to be …battery is no greater than the chargeable electric power of the battery..  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claim 1 recites …adjustment processing…the electric power adjustment processing including reducing a difference between electric power to be acquired from the electric power acquirer and electric power to be inputted to the power supply unit... yet applicant has not disclose any particular manner of reducing said difference. In the specifications several approaches are described (para 0033, 0034 and 0042) yet none of the tactics would be apparent to one of ordinary skill in the art in light of the claims. Applicant is invited to modify the claims in such a manner that would allow one of ordinary skill in the art to appreciate what approach is used in order to reducing said difference. 
In claim 2 basis of chargeable electric power of the battery, the term is not clear is applicant referring to the charging capacity or discharge electric power of the battery. It will be assumed that applicant is referring to charging capacity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrel (U.S.  2020/0055473).
Regarding claim 1, Ferrel teaches a vehicle (see Fig. 1), comprising: a battery configured to accumulate electric power for travel of the vehicle (see 124 Fig. 1); an electric power acquirer able to acquire, from outside the vehicle, electric power to be charged to the battery (see 134 Fig. 1); a power supply unit able to receive electric power from a power line and supply a power supply voltage to a device other than a traveling motor the power line being coupled to the battery and to the electric power acquirer (see 160, para 021 and 0022, Fig. 1); and a controller configured to perform a control of electric power transmission through the power line (see 148 & 208, para 0019 Fig. 1), the controller being able to execute electric power adjustment processing on a condition that electric power is acquired from the electric power acquirer and the power supply unit is in operation, the electric power adjustment processing including reducing a difference between electric power to be acquired from the electric power acquirer and electric power to be inputted to the power supply unit (see  para 0016 152 Fig. 1).
Regarding claims 7, Ferrel teaches a mode setting unit able to set a control mode of the vehicle (see para 0041, and  0056), wherein the controller switches whether or not to execute the electric power adjustment processing, on a basis of the control mode (see para 0041, 0056 and  0059).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3-6, 7-, 9, 11, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrel (U.S.  2020/0055473).
Regarding claim 2, Ferrel teaches the controller switches whether or not to execute the electric power adjustment processing (see control of switch 142, Fig. 1)
Yet does not disclose the particular condition of on a basis of chargeable electric power of the battery.
However the claim would have been obvious because a particular known technique of assigning a particular action (i.e. opening and closing of the switch) given a particular condition, chargeable electric power of the battery or any other condition  was recognized as part of the ordinary capabilities of one skilled in the art. In order to allow process or conditions that can protect the battery by preventing overcharging or over discharging by changing the state of the switch. 
Regarding claim 3, Ferrel teaches wherein the power supply unit includes a plurality of subunits each of which outputs a power supply voltage (see 202, 204 and  Fig. 2), and the controller executes the electric power adjustment processing on a condition that the chargeable electric power of the battery is greater than a predetermined threshold, the predetermined threshold being set at a value that varies with whichever subunit of the power supply unit is in operation (see para 0022 and 0023).
Regarding claims 4-6, Ferrel teaches wherein the controller switches whether or not to execute the electric power adjustment processing.
Yet does not disclose the particular condition on a basis of a state of charge of the battery.
However the claim would have been obvious because a particular known technique of assigning a particular action (i.e. opening and closing of the switch) given a particular condition, a state of charge of the battery or any other condition  was recognized as part of the ordinary capabilities of one skilled in the art. In order to allow process or conditions that can protect the battery by preventing overcharging or over discharging by changing the state of the switch.
Regarding claims 8-12, Ferrel teaches a mode setting unit able to set a control mode of the vehicle (see para 0041, and  0056), wherein the controller switches whether or not to execute the electric power adjustment processing, on a basis of the control mode (see para 0041, 0056 and  0059).

Allowable Subject Matter
Claims 13-18 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-18 are substantially the same as claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             May 26, 2022